Citation Nr: 1645445	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Prior to October 4, 2014, entitlement to an initial compensable disability rating for service-connected left lower extremity sciatica, and a disability rating in excess of 10 percent on and after October 4, 2014.  

2.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 12, 2014, and rated as 70 percent disabling on and after May 12, 2014.  

3.  Entitlement to an increased disability rating for service-connected lumbar spine spondylosis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability rating for service-connected right knee patellofemoral syndrome.  

5.  Entitlement to an increased disability rating for service-connected headaches, rated as noncompensable prior to July 20, 2011, rated as 30 percent disabling prior to October 4, 2014, and rated as 50 percent disabling on and after October 4, 2014. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a traumatic brain injury (TBI).  

7.  Whether the reduction in rating for a right ankle disorder from 10 percent to a noncompensable rating was proper. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2006 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2014 rating decision, the noncompensable rating for left lower extremity sciatica was increased to 10 percent, effective October 4, 2014; the 30 percent disability rating for PTSD was increased to 70 percent, effective May 12, 2014; the noncompensable disability rating for headaches was increased to 30 percent from July 20, 2011, to October 3, 2014, and to 50 percent on and after October 4, 2014.  

For the appeal period on and after October 4, 2014, the Veteran is in receipt of the maximum possible schedular rating for his headaches.   As this represents a full grant of the benefits sought on appeal, this portion of the appeal period is no longer before the Board in appellate status.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  For the period of the appeal prior to October 4, 2014, because the disability rating is not the maximum rating available for headaches, the claim, as with all remaining claims in the instant document, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that have not been associated with VBMS, as well as May 2015 VA examinations that are pertinent to some of the Veteran's claims.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for all claims for the issuance of a supplemental statement of the case (SSOC).  The most recent SSOCs were issued in November 2014.  Since then, but before the claims were certified to the Board, evidence that is pertinent to the Veteran's appeals has been received.  Evidence received by the AOJ prior to transfer of records to the Board and after an appeal has been initiated will be referred to the appropriate rating activity for review.  38 C.F.R. § 19.37(a) (2015).  A supplemental statement of the case will be furnished unless the evidence is duplicative.  38 C.F.R. § 19.37(a).  Specifically, in March 2015, voluminous records from the Social Security Administration (SSA) were received.  Updated VA treatment records and VA examinations relevant to the Veteran's PTSD, headaches, and orthopedic conditions were obtained in 2015.  The Veteran's appeal was transferred to the Board in December 2015.  Thus, there is evidence received by the AOJ prior to the transfer of the records to the Board and after the appeals were initiated.  Thus, the Veteran's claims must be remanded for AOJ consideration of the evidence and issuance of an updated SSOC.

Next, remand is required to obtain additional VA examinations for the Veteran's musculoskeletal claims.  Specifically, remand is required for the Veteran's increased ratings claims for his lumbar spine and for his right knee.  As noted above, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations for the right knee and lumbar spine were most recently conducted October 2014 and May 2015, respectively.  The examiners provided range of motion measurements for flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  On remand, a new examination must provide the necessary findings or explains why these findings are not necessary.  

Next, remand is required for the Veteran's claim of entitlement to an increased rating for his service-connected residuals of a TBI.  The Veteran's service-connected TBI is rated under Diagnostic Code 8045.  Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Importantly, under Diagnostic Code 8045, the evaluator is directed to: 
(1) Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) if there is a diagnosis of a mental disorder. But if there is no diagnosis of a mental disorder, then evaluate emotional/ behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
(2) Separately evaluate any "subjective symptoms" residual that has a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.
(3) Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.
(4) Other residuals of TBI not otherwise classified, are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Review of the record does not show that the RO has considered the assignment of separate evaluations for all potential residuals with a distinct diagnosis that may be evaluated under a diagnostic code other than the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  Notably, the Veteran is in receipt of separate ratings for his migraine headaches and for his PTSD, issues adjudicated in the instant decision.  However, the RO did not consider whether additional separate ratings are warranted for diagnoses rendered during the appeal period.  Significantly, the Veteran has complained of balance issues during the claim and appeal period in relation to his TBI.  See July 2011 TBI examination.  Further, in his July 2016 hearing, the Veteran expressed disagreement with the assigned 10 percent disability rating for his TBI, arguing that his difficulties with balance, spatial, and comprehension issues were not accounted for in the rating.  The Veteran described losing his equilibrium at times where he would feel "spaced out", further describing the sensation as being a "baby with the head that's too big."  This testimony is consistent with a July 2011 VA TBI examination in which the Veteran reported having vertigo since 2008 that occurred twice per week.  

No opinion into the etiology of the Veteran's symptoms resembling vertigo, and the diagnosis of vertigo in July 2011, has been provided.  The July 2011 examiner found that the etiology of vertigo was unknown.  However, given the Veteran's testimony in July 2016, the Board finds that an examination is warranted on remand.  This examination should determine whether the Veteran has any residuals of TBI, other than his diagnosed PTSD, migraine headaches, and tinnitus, that have a distinct diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After any additional records are associated with the claims file, provide the Veteran with a traumatic brain injury examination, by an appropriate VA examiner, such as a specialist in neurology, neurosurgery, neuropsychiatry, or an examiner who has had training and experience with traumatic brain injury.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ. 

In addition to conducting the examination pursuant to VA traumatic brain injury examination protocols of the Review Evaluation of Residuals of Traumatic Brain Injury DBQ, the examiner(s) must conduct separate special VA examinations for any residual of a TBI that has a distinct diagnosis, including vertigo, other than tinnitus, PTSD, and migraine headaches.  

In determining whether the Veteran has a distinct diagnosis that may be evaluated under a diagnostic code, such as vertigo, the examiner must consider the July 2011 TBI examination in which vertigo is diagnosed, and the Veteran's lay statements in his July 2016 Board hearing that describe having difficulty with balance.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must reflect consideration of all evidence received after the supplemental statements of the case issued in November 2014.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





